Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of May 15,
2015 (the “Effective Date”), is entered into by and among:

(1) HIE RETAIL, LLC, a Hawaii limited liability company (the “Borrower”);

(2) HAWAII PACIFIC ENERGY, LLC, a Delaware limited liability company
(“Holdings”);

(3) BANK OF HAWAII, AMERICAN SAVINGS BANK, F.S.B., and CENTRAL PACIFIC BANK,
(collectively, the “Lenders”); and

(4) BANK OF HAWAII, as administrative agent and as collateral agent for the
Lenders (“Agent”).

RECITALS

A. Borrower, Lenders and Agent entered into a Credit Agreement dated as of
November 14, 2013, as amended by a letter agreement dated December 30, 2014, and
a First Amendment to Credit Agreement dated as of March 30, 2015 (as amended,
the “Credit Agreement”).

B. Pursuant to the Credit Agreement, the Lenders agreed to make the following
credit facilities available to the Borrower:

1. Revolving Loans and Letters of Credit under a “Revolving Credit Facility”
with a “Total Revolving Commitment” not to exceed $5,000,000.00.

2. Term Loans under a “Term Loan Facility” with a “Total Term Loan Commitment”
of $30,000,000.00 comprised of: (a) an “Initial Term Loan Commitment” in the
original principal amount aggregating $26,000,000.00; and (b) a hold-back
aggregating $4,000,000.00 which is available for drawing pursuant to the terms
of the Credit Agreement until and including June 30, 2015 (the “Holdback”).

C. As of the Effective Date: (1) the aggregate outstanding principal balance
under the Revolving Credit Facility is $0.00 as to the Revolving Loans; and
(2) there are no outstanding Letters of Credit issued under the Credit Agreement
with expiry dates after the Effective Date.

D. On November 14, 2013, at Borrower’s request, the Lenders made Term Loans
equal to the amount of the Initial Term Loan Commitment, and as of the Effective
Date, the aggregate outstanding principal balance under the Term Loan Facility
with respect to such Term Loans and the breakdown among the Lenders is shown in
Table 1 below.



--------------------------------------------------------------------------------

Table 1: Term Loan Facility

 

Lender

   Outstanding Term Loan Principal
Balance as of the Effective Date  

Bank of Hawaii

   $ 9,471,427.94   

American Savings Bank, F.S.B.

   $ 6,314,286.03   

Central Pacific Bank

   $ 6,314,286.03   

Total:

   $ 22,100,000.00   

E. Borrower has requested certain amendments to the Credit Agreement to:
(1) cancel and terminate the Revolving Credit Facility; (2) provide for the
advance of new monies aggregating $3,900,000.00 in the form of term loans which,
together with the Holdback, results in the aggregate amount available for
borrowing by Borrower under the Credit Agreement, after giving effect to this
Amendment, equal to $7,900,000.00; (3) permit Borrower to make a certain cash
distribution, and (4) among other things, amend certain financial covenants, and
the Lenders and the Agent agree to such changes pursuant to the terms and
conditions in this Amendment.

F. The outstanding principal balance under the Term Loan Facility, after giving
effect to the advance of new monies and the Holdback to Borrower by the Lenders
and when taken together with the existing Term Loans, will equal $30,000,000.00
on the Effective Date.

G. Capitalized terms not specifically defined in this Amendment shall have the
same meanings as set forth in the Credit Agreement.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, including but not limited to the fees referenced below, the
parties hereto agree as of the Effective Date as follows:

1. Cancellation and Termination of Revolving Credit Facility and Letter of
Credit Facility. The parties confirm that all of the outstanding balances of the
Revolving Loans and accrued interest and all fees and costs relating to the
Revolving Loans due for periods up to and including the Effective Date, have
been paid in full by the Borrower. The parties further confirm that there are no
outstanding Letters of Credit with expiry dates beyond the Effective Date and
all fees and costs (if any) relating to any Letters of Credit issued pursuant to
the terms of the Credit Agreement have been paid in full as of the Effective
Date. Accordingly, the Revolving Credit Facility and the Total Revolving
Commitment, as well as the Letter of Credit facility as provided in Paragraph
2.02, are cancelled and terminated as of the Effective Date, all of the text in
Paragraph 2.02 is deleted and such Paragraph is marked as “Reserved”. The
parties also agree as follows:

a. The Credit Agreement is amended by deleting all of the text in Paragraph 2.01
(which Paragraph 2.01 is entitled “Revolving Credit Facility”) and marking such
Paragraph 2.01 as “Reserved”. Likewise, all of the text in Paragraph 2.04,
Paragraph 2.05(c), Paragraph 2.05(e), Paragraph 2.06(d)(i), Paragraph 2.08(a),
Paragraph 2.10(a)(iv), (vi) and (vii) is deleted and each of the Paragraphs and
subparagraphs are marked “Reserved”. All definitions relating to the Revolving
Credit Facility in Paragraph 1 of the Credit Agreement (including but not

 

2



--------------------------------------------------------------------------------

limited to the defined terms “Commitment Fee Percentage”, “Notice of Revolving
Loan Borrowing”, “Notice of Revolving Loan Conversion”, “Notice of Revolving
Loan Interest Period Selection”, “Revolving Credit Facility”, “Revolving Loan”,
“Revolving Loan Borrowing”, “Revolving Loan Commitment”, “Revolving Loan
Maturity Date”, “Revolving Loan Note”, “Revolving Loan Proportionate Share”,
“Total Revolving Commitment”, “Unused Commitment Fee”, and “Unused Commitment”)
are deleted and accordingly, all references to such defined terms throughout the
Credit Agreement (including but not limited to all Exhibits and Schedules
attached to the Credit Agreement) are also deleted. All text in each of the
following exhibits attached to the Credit Agreement: Exhibit “A” – Notice of
Revolving Loan Borrowing; Exhibit “B” – Notice of Revolving Loan Conversion;
Exhibit “C” – Notice of Revolving Loan Interest Period Selection; and Exhibit
“G” – Revolving Loan Note is deleted and such Exhibits are marked “Reserved”.

b. Promptly following the Effective Date, each Lender will submit its original
Revolving Loan Note (marked “Paid in Full”) to the Agent for distribution to the
Borrower.

c. The Credit Agreement is amended by deleting all of the text in Paragraph 2.02
(which Paragraph 2.02 is entitled “Letter of Credit Facility”) and marking such
Paragraph 2.02 as “Reserved”. All definitions relating to a Letter of Credit in
Paragraph 1 of the Credit Agreement (including but not limited to the defined
terms “Drawing Payment”, “Issuing Bank”, “LC Application”, “LC Issuance Fees”,
“Letter of Credit”, “Reimbursement Obligation”, “Reimbursement Payment”,
“Standby LC Fee Rate”, “Standby LC Usage Fee”, “Standby Letter of Credit”,
“Trade LC Fee Rate”, “Trade LC Usage Fees”, and “Trade Letter of Credit”) are
deleted and accordingly, all references to such defined terms throughout the
Credit Agreement (including but not limited to all Exhibits and Schedules
attached to the Credit Agreement) are also deleted.

d. The Credit Agreement is amended to incorporate by reference the terms
“Holdback,” “New Term Loan,” “New Term Loan Note,” and “Original Term Loan
Note,” each as defined in this Amendment.

2. Term Loan Facility and New Monies.

a. Each of the amounts set forth opposite each applicable Lender’s name in Table
1 above represents the current outstanding principal amount of the existing Term
Loan Borrowing made by such Lender to Borrower under the Term Loan Facility. The
obligation to repay such amounts together with the Holdback are evidenced by the
applicable Term Loan Note in favor of each Lender and each dated November 14,
2013 (each, an “Original Term Loan Note”).

b. Borrower has requested and the Lenders have agreed to loan additional monies
to Borrower in the form of a new Term Loan (each, a “New Term Loan” and
collectively, the “New Term Loans”) as set forth in Table 2 below. The aggregate
amount of the New Term Loans constitutes new monies.

 

3



--------------------------------------------------------------------------------

Table 2: New Term Loans

 

Lender

   Principal Balance of
New Term Loans  

Bank of Hawaii

   $ 1,671,428.46   

American Savings Bank, F.S.B.

   $ 1,114,285.77   

Central Pacific Bank

   $ 1,114,285.77   

Total:

   $ 3,900,000.00   

c. Borrower has requested and the Lenders have agreed to advance the Holdback on
the Effective Date. The breakdown of each Lender’s Term Loan Proportionate Share
of the Holdback is as set forth in Table 3 below.

Table 3: Holdback

 

Lender

   Principal Balance of
the Holdback  

Bank of Hawaii

   $ 1,714,285.60   

American Savings Bank, F.S.B.

   $ 1,142,857.20   

Central Pacific Bank

   $ 1,142,857.20   

Total:

   $ 4,000,000.00   

d. The parties agree that Borrower shall execute and deliver to each Lender a
Term Loan Note dated as of the Effective Date (each a “New Term Loan Note”)
which shall evidence the obligation to repay to each Lender its Term Loan
Proportionate Share of $30,000,000 which is the total of the existing Term Loans
plus the New Term Loans, plus the Holdback. Each New Term Loan Note shall be
substantially in the form of the Original Term Loan Note. Upon receipt of its
New Term Loan Note, each Lender will submit its Original Term Loan Note (marked
“Exchanged for Term Loan Note dated as of May 15, 2015”) to the Agent for
distribution to the Borrower. From and after the Effective Date, all references
in the Credit Agreement to “Term Loan Notes” shall mean the New Term Loan Notes.

e. The New Term Loans shall be considered a “Term Loan” and the borrowing of
such amounts shall be considered a “Term Loan Borrowing” under the Credit
Agreement and governed by all of the terms of the Credit Agreement applicable to
the “Term Loan Facility”, “Term Loans” and “Loans”. The making of the New Term
Loans is a “Credit Event” and therefore subject to all of the terms and
conditions with respect to a Credit Event under the Credit Agreement, including
but not limited to the submission of a Notice of Term Loan Borrowing pursuant to
Paragraph 2.03(c) and compliance with Paragraph 3.02. Subject to the terms and
conditions set forth in this Amendment and all conditions to funding under
Paragraph 3.02 of the Credit Agreement, each Lender agrees to fund its
applicable New Term Loan on the Effective Date in accordance with the
disbursement procedures set forth in the Credit Agreement. The parties
acknowledge and agree that each Lender has made more than one (1) disbursement
under the Term Loan Facility and for purposes of clarification, the defined
terms “Term Loan” or “Term Loans” shall mean, as the context requires, any one
disbursement or all disbursements made by a Lender under the Term Loan Facility.

 

4



--------------------------------------------------------------------------------

f. The parties agree that the following provisions in the Credit Agreement which
are applicable to all Term Loans (including but not limited to the New Term
Loans) are amended as follows:

(i) The definition of “Term Loan Maturity Date” in the Credit Agreement is
amended and restated in its entirety as follows:

“Term Loan Maturity Date” shall mean March 31, 2022, on which date all amounts
owing under the Term Loan Facility are due and owing.”

(ii) The text of Paragraph 2.03(b) of the Credit Agreement (such subparagraph
(b) entitled “Initial Term Loan Availability”) is deleted and such subparagraph
(b) is marked “Reserved.”

(iii) Paragraph 2.03(g) is amended and restated in its entirety as follows:

“(g) Scheduled Term Loan Payments. Borrower shall repay the principal amount of
the Term Loans in quarterly installments payable on the last day in each March,
June, September and December (commencing on June 30, 2015) and on the Term Loan
Maturity Date (each such date to be referred to herein as a “Term Loan
Installment Date”). The quarterly installments of principal shall be in the
amount of ONE MILLION SEVENTY-ONE THOUSAND FOUR HUNDRED TWENTY-NINE AND NO/100
DOLLARS ($1,071,429.00);

Provided, however, that the principal payment due on the Term Loan Maturity Date
shall be in the amount necessary to pay all remaining unpaid principal, interest
and all other charges owing on all Term Loans. Borrower shall pay accrued
interest on the unpaid principal amount of the Term Loans in arrears: (A) in the
case of Base Rate Portions, on the last Business Day in each calendar month;
(B) in the case of LIBOR Portions: (1) on the last day of each Interest Period
therefor (and, if any such Interest Period is longer than three (3) months,
every three (3) months after the first day of such Interest Period) and (2) upon
prepayment (to the extent thereof); and (C) in the case of all Term Loans, on
the Term Loan Maturity Date.”

(iv) The text “dated the Closing Date” in Paragraph 2.08(b)(iii) is amended to
read “dated May 15, 2015”.

3. Prepayment Charge for Refinancing. Paragraph 2.06(a) in the Credit Agreement
is amended by adding the following subparagraph (iii) at the end of such
subparagraph:

“and (iii) if such prepayment occurs as a result of Borrower obtaining
refinancing for all or any portion of the Term Loan Facility from any financial
institution(s) (including new financing from less than all of the Lenders), then
Borrower shall pay a fee equal to one percent (1%) of the principal amount
prepaid.”

 

5



--------------------------------------------------------------------------------

4. Excess Cash Flow Recapture. Paragraph 2.06(c)(iii) of the Credit Agreement is
amended and restated in its entirety as follows:

“(iii) If, for Borrower’s fiscal year ending December 31, 2015, or any fiscal
year thereafter, Borrower has Excess Cash Flow based on the annual fiscal year
end audited financial statements for such fiscal year, within one hundred and
eighty (180) days after such fiscal year end Borrower shall prepay the Term Loan
Facility in an aggregate principal amount equal to: (1) fifty percent (50%) of
such Excess Cash Flow if the Leverage Ratio is equal to or greater than 4.00 to
1.00; or (2) zero percent (0%) of such Excess Cash Flow if the Leverage Ratio is
less than 4.00 to 1.00 (“Excess Cash Flow Recapture”), with all mandatory
prepayments made by Borrower pursuant to this clause (iii) applied to the
outstanding principal balance of the Term Loans payable by Borrower on the then
remaining Term Loan Installment Dates in inverse order of maturity. For
avoidance of doubt, the Excess Cash Flow and Leverage Ratio for purposes of
determining the Excess Cash Flow Recapture shall be based on the full 2015
calendar year.”

5. Dividends, Redemption etc.

(a) The reference in Paragraph 5.02(g)(ii) to Paragraph 5.02 is hereby corrected
to Paragraph 5.03.

(b) A new provision is added to the end of Paragraph 5.02(g) to read as follows:

“Notwithstanding the foregoing, from May 15, 2015 (the “Second Amendment
Effective Date”) through and including May 31, 2015, Borrower may at any time
make a single cash distribution (the “Special Distribution”) to its member of up
to $19,000,000.00 from cash on hand and $7,900,000.00 from Term Loan proceeds
(comprised of the Holdback and the $3,900,000.00 in New Term Loans), for a total
Special Distribution of up to $26,900,000.00 in the aggregate; provided that
(i) Borrower shall provide the Agent with prompt notice of the date and proposed
amount of such Special Distribution, and (ii) the balance of cash held by
Borrower in accounts maintained with Agent, unencumbered except with respect to
Liens in favor of the Agent, as of three (3) days prior to such Special
Distribution shall be in an amount that is at least $3,000,000.00 in excess of
the intended Special Distribution.” Borrower has provided to Agent Borrower’s
March 31, 2015 balance sheet (“Balance Sheet”) which reflects a tax liability of
approximately $9,000,000.00 due to Borrower’s ultimate parent entity, Par
Petroleum Corporation (the “Tax Liability”). Borrower agrees that, concurrently
with the Special Distribution, the Tax Liability will be satisfied. Borrower
represents to Lenders that, as of the Second Amendment Effective Date, and prior
to giving effect to the transactions contemplated to occur on the Second
Amendment Effective Date (i.e., the advance of Term Loans, the Special
Distribution and the satisfaction of the Tax Liability), there has been no
material, adverse change to the financial condition of the Borrower as reflected
on the Balance Sheet.”

 

6



--------------------------------------------------------------------------------

6. Financial Covenants. Paragraph 5.03 of the Credit Agreement is amended and
restated in its entirety as follows:

“5.03 Financial Covenants. Borrower shall maintain Borrower’s financial status
in accordance with the following:

(a) A maximum Leverage Ratio measured commencing with the fiscal quarter ending
June 30, 2015 and building up to a rolling four-quarter basis, as follows, and
for each fiscal year, the calculations are measured during and as of the last
day of such fiscal year:

 

Period (during and as of the last day of):

   Maximum Leverage Ratio:  

2015 Fiscal Year

     5.00 to 1.00   

2016 Fiscal Year

     4.75 to 1.00   

2017 Fiscal Year

     4.50 to 1.00   

2018 Fiscal Year

     4.25 to 1.00   

2019 Fiscal Year, and at all times thereafter

     4.00 to 1.00   

(b) A minimum Fixed Charge Coverage Ratio of not less than 1.15 to 1.00, to be
measured commencing with the fiscal quarter ending June 30, 2015 and building up
to a rolling four-quarter basis.

(c) At all times commencing on the Effective Date, cash of not less than
$3,000,000.00 held in accounts maintained by Borrower with Agent, unencumbered
except with respect to Liens in favor of the Agent.

(d) The financial covenants in the foregoing subparagraphs (a) and (b) shall be
tested on a quarterly basis commencing with the fiscal quarter ending June 30,
2015 and calculated on a trailing four-quarter basis. For the fiscal quarter
ending June 30, 2015, such financial covenants shall be calculated using such
quarter times 4 to annualize. For the fiscal quarter ending September 30, 2015,
all financial covenants shall be calculated using the preceding two quarters
(including the quarter ending September 30, 2015) times 2 to annualize. For the
fiscal quarter ending December 31, 2015, all financial covenants shall be
calculated using the preceding three quarters (including the quarter ending
December 31, 2015) times 1.33 to annualize.

(e) The amount of the Special Distribution made by Borrower shall not be
included in Fixed Charges for purposes of determining compliance with the
financial covenants contained in Paragraph 5.03.”

7. Definitions. For clarity, the following definitions of “Majority Lenders”,
“Super-Majority Lenders” and “Total Credit” in the Credit Agreement are
respectively amended and restated in their entirety as follows:

 

7



--------------------------------------------------------------------------------

a. The term “Majority Lenders” shall mean the Lenders holding more than fifty
percent (50%) of the aggregate principal amount of all Term Loans outstanding at
such time.

b. The term “Super-Majority Lenders” shall mean the Lenders holding in excess of
sixty-six and two-thirds percent (66 2/3%) of the aggregate principal amount of
all Term Loans outstanding at such time.

c. The term “Total Credit” shall mean, at any time, the aggregate principal
amount of all Term Loans outstanding at such time.

8. Fees. In connection with this Amendment, Borrower agrees to pay to the Agent
(for distribution to the Lenders on a pro-rata basis) fees in the aggregate
amount of $110,850.00, which aggregate amount is determined as follows:
(a) $19,500.00 (being 0.5% of $3,900,000.00, the aggregate amount of the New
Term Loans); and (b) $91,350.00 (being 0.35% of the aggregate amounts shown in
Table 1 above plus the Holdback).

9. Amendments to Credit Documents. All references to the “Credit Agreement” or
“Bank Credit Agreement” in the Credit Documents shall mean and include the
Credit Agreement as amended by this Amendment. All references to “Term Loan
Notes” (if any) in the Credit Documents shall mean the New Term Loan Notes. All
references to “Secured Obligations” in the Credit Documents shall mean the
Obligations including the New Term Loans.

10. Compliance Certificate. The Compliance Certificate attached to the Credit
Agreement as Exhibit “I” is hereby deleted and the Compliance Certificate
attached to this Amendment is substituted in lieu thereof.

11. Conditions Precedent. The effectiveness of this Amendment is subject to the
conditions precedent that, on or prior to the Effective Date: (a) the Agent
shall have received each of the documents (duly executed and completed by all of
the parties thereto and acknowledged where applicable) referred to below in this
Paragraph 11; and (b) each of the other conditions listed below in this
Paragraph 11 is satisfied, the satisfaction of each of such conditions to be
satisfactory to the Agent (and to the extent specified below, to each Lender) in
form and substance (or any such condition shall have been waived in accordance
with Paragraph 8.04 of the Credit Agreement):

a. Agreements. From each applicable party: (i) a counterpart of this Amendment
signed on behalf of such party; (ii) from the Borrower, a signed copy of each
New Term Loan Note; and (iii) all other loan documents in connection with this
Amendment, each satisfactory to the Agent.

b. Opinion of Counsel. A favorable written opinion, dated the Effective Date,
from counsel to the Borrower and covering the non-contravention with
organizational documents and the due authorization, execution and delivery by
Borrower and Holdings, as applicable, of this Agreement and the New Term Notes.
The Borrower hereby requests such counsel to deliver such opinion to the Lenders
and the Agent.

 

8



--------------------------------------------------------------------------------

c. Fees and Expenses. Borrower shall have paid: (i) any fees then due to the
Agent and (ii) any fees and expenses due to the Agent pursuant to
Paragraph 8.02, including the fees and expenses of legal counsel to the Agent.

d. Other Documents. Such other documents as the Agent may reasonably request.

12. Consent and Agreement by Holdings. By its execution below, Holdings:
(a) consents to the terms and conditions of this Amendment, (b) agrees that the
Membership Interests Pledge Agreement remains in full force and effect and
secures the Obligations including the New Term Loans, and (c) that all
references in the Membership Interests Pledge Agreement (i) to the “Bank Credit
Agreement” shall mean and include the Credit Agreement as amended by this
Amendment, and (ii) to the “Obligations” or “Secured Obligations” shall mean the
Obligations including the New Term Loans.

13. The parties hereto further agree as follows:

a. Nothing in this Amendment shall be construed or deemed to affect or
jeopardize the enforceability of the Credit Documents, nor to affect or
jeopardize the liens or obligations created thereunder.

b. Except as specifically amended hereby, all other terms, conditions, and
provisions contained in the Credit Agreement shall remain in full force and
effect and unchanged.

c. Borrower represents to each Lender and the Agent that it has full power to
undertake the modification of the Credit Agreement as provided in this Amendment
and the person executing and delivering this Amendment on its behalf has full
power to execute and deliver this Amendment on behalf of Borrower

d. This Amendment is binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

e. The parties hereto agree that this Amendment may be executed in counterparts,
each of which shall be deemed an original, and said counterparts shall together
constitute one and the same agreement, binding all of the parties hereto,
notwithstanding all of the parties are not signatory to the original or same
counterparts. For all purposes, including, without limitation, delivery of this
Amendment, duplicate unexecuted and unacknowledged pages of the counterparts may
be discarded and the remaining pages assembled as one document.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders, Agent and Holdings have caused this
Second Amendment to Credit Agreement to be executed as of the Effective Date.

 

BANK OF HAWAII, as Agent By

/s/ Rod Peroff

Name: Rod Peroff Title: Vice President BANK OF HAWAII, as Lender By

/s/ Rod Peroff

Name: Rod Peroff Title: Vice President AMERICAN SAVINGS BANK, F.S.B., as Lender
By

/s/ Edward Chin

Name: Edward Chin Title: First Vice President CENTRAL PACIFIC BANK, as Lender By

/s/Michael Militar

Name: Michael Militar Title: Vice President HIE RETAIL, LLC, as Borrower By

/s/ Geoffrey Beal

Name: Geoffrey Beal Title: Vice President and Treasurer HAWAII PACIFIC ENERGY,
LLC (“Holdings”) By: Par Petroleum Corporation, its sole member By

/s/ Geoffrey Beal

Name: Geoffrey Beal Title: Vice President, Finance and Treasury

 

10